 CLOCK RESTAURANT NO. SEVENTEEN423Sam and Margaret Foods, Inc., d/b/a Clock Restau-rant No.Seventeen and Local 705,Hotel, Motel andRestaurant Employees Union,AFL-CIO. Cases 7-CA-10641 (1-2)July 15, 1974DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNINGAND JENKINSAct.2At theclose of the hearing the General Counselamended the complaint to allege certain independent viola-tions of Section 8(a)(1) which he maintained had been es-tablished by the evidence.Pursuant to due notice,a hearing on the complaint washeld before me in Detroit,Michigan,on January 3, 4, and10, 1974.All parties were afforded full opportunity to beheard,to present oral and written evidence,and to examineand cross-examine witnesses. The parties waived oral argu-ment and Respondent filed a brief.Upon the entire record,observation of the witnesses andconsideration of the brief,Imake the following:On March 21, 1974, Administrative Law Judge Jo-sephine H. Klein issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Sam and Margaret Foods,Inc., d/b/a Clock Restaurant No. Seventeen, Detroit,Michigan, its officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order.DECISIONSTATEMENT OF THE CASEJOSEPHINEH. KLEIN, Administrative Law Judge- Uponcharges filed against Sam and Margaret Foods, Inc., d/b/aClock Restaurant No. Seventeen (Respondent), by Local705, Hotel, Motel and Restaurant Employees Union, AFL-CIO (the Union), on October 1 and 3, 1973,1 a complaintwas issued on November 15 alleging that on September 27two employees (Mary Ballew and Judi Pranion) were dis-charged because of their union activities and that on Sep-tember 30 and October 1 Respondent refused to reinstatefour employees (Kathy Braun, Joy Brown, Barbara A. Har-dy, and M. Kay Williams) who had engaged in a strike toprotest the Ballew and Pranion discharges. This conductwas alleged to have violated Section 8(a)(1) and (3) of the1Except where otherwise indicated, all dates herein are in 1973FINDINGS OF FACTIPRELIMINARY FINDINGSThe complaintalleges,the answer admits, and I find that:A. Respondent, a Michigan corporation, is engaged inthe retail sale of food and beverages for on-premise con-sumption at three locations in the Detroit metropolitanarea.During the fiscal year ending October 31, 1973, Re-spondent derived gross revenues in excess of $500,000 at itsthree locations. During the same period Respondent pur-chased goods valued at approximately $5,000 from a Michi-gan supplier who received these commodities directly fromoutside the State of Michigan. Respondent is now and hasbeen at all times material herein an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act.B.The Union is and has been at all times material hereina labor organization within the meaning of Section 2(5) ofthe Act.11THE UNFAIR LABOR PRACTICESA. Background and ChronologyRespondent operates three Clock Restaurants, underfranchise from Joseph Everson. The only restaurant in-volved in this case is that located in 13240 Gratiot, Detroit,Michigan.The restaurant is open 24 hours a day, 7 days a week, withthree 8-hour shifts. On each shift there are approximatelyeight employees: two cooks, one busboy, one dishwasher,one cashier (and/or one hostess), and three waitresses. Inaddition, at least during the day shift (8 a.m. to 4 p.m.), thereapparently is additional help during the luncheon rush.PeterMonteleone is Respondent's president and appar-ently sole stockholder. He normally spends several hours aday at the Gratiot Street restaurant Although his hoursvary, he generally is at the restaurant from around 8 or 9a.m. until after lunch. Primary responsibility for the day-to-day operation of the restaurant rests on Charles J. Williams,the manager, who spends long hours at the restaurant and,among his many duties, serves as a cook.Around the beginning of 1972 the Union conducted anorganizing campaign at the restaurant. It filed a representa-2National Labor Relations Act, as amended (61 Stat 136, 73 Stat 519, 29U S C Sec151. et seq )212 NLRB No. 64 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion petition in January 1972. A hearing was held and onApril 2, 1972, an election was held pursuant to the RegionalDirector's decision. The Union lost the election and theresults thereof were certified on June 20, 1972 (Case 7-RC-10983). During the 1972 campaign, Pranion was anardent union supporter and testified at the hearing on be-half of the Union.According to employee testimony in the present hearing,during the 1972 campaign, just before the hearing, manage-ment convened an employee meeting, conducted primarilyby Joseph Everson, the restaurant's franchisor, and his son,Thomas. At that time, the employees apparently understoodthat if they rejected the Union they would receive wageincreases and some form of insurance or health benefitsSome months later wage increases were provided. Each em-ployee was to receive an increase of 10 cents per hour foreach anniversary of his original hire. No insurance or healthbenefits were granted.Being dissatisfied, some of the employees continued todiscuss unionization among themselves but took no directaction, simply "biding their time," until September 1973. Sofar as the record discloses, Ballew, Pranion, Hardy, and KayWilliams, four of the six subjects of this proceeding, werethe only persons employed by Respondent both during the1972 union campaign and in September 1973.Around September 10 Ballew, with Kathy Braun present,asked Kathy's brother, Michael, a former employee andcurrent frequent patron of Respondent's restaurant, to tele-phone the Union about again trying to organize the employ-ees.Michael telephoned from one of two telephones at therestaurant. Shortly thereafter Kathy, on her own initiative,went to the office and told Manager Charles Williams ofMichael's having telephoned the Union at Ballew's request.Kathy's motivation in taking this step was apparently to"protect" her brother from undue influence by Ballew,whom, over Kathy's disapproval, Michael was then "dat-ing."After receiving Kathy's information, Williams had Bal-lew report to the office. When asked who had had Michaelcall the Union, Ballew disclaimed any knowledge of whatWilliams was talking about. Ballew left the office and KathyBraun was called back. Concerning her conversation withWilliams, Ballew testified: "He used the tone of voice-hewas mad-I want to know who had Michael tell the union.Iwas scared. I knew right away if I said I did, I would befired."Kathy Braun testified that Williams told her thatBallew said Braun had asked Michael to call the Union andthatWilliams said he would "have to do something becausethey tried this once before and it didn't go through."Williams testified that when Kathy told him about thecall to the Union, he paid little attention and told Kathy togive it no further thought. He said, further, that he consid-ered the matter to be of little importance and a "personal"matter between Ballew and Braun. Thus, Williams main-tained, he never passed this information on to Monteleone.For reasons set forth below, I discredit Williams' testimony.No communication from the Union resulted fromMichael's telephone call. Accordingly, around September20,Margaret Kay Williams (hereafter called Kay, as she isgenerally known), a waitress at the restaurant and ManagerWilliams' wife, telephoned the Union from the restaurant.When, after the conversation had gone on for some time, theunion representative asked for Kay's address so that hecould send her material, she turned the telephone over toJudi Pranion, who was with her at the time. Pranion gavethe Union her address but not her name. She asked that theunion material be sent to the "Occupant" at her address.There was no evidence that either Monteleone or Wil-liams was present when the telephone calls were made to theUnion from the restaurant. However, there was creditedevidence that on or about September 21 Monteleone askedPranion her address. Pranion testified that Kathy Braunhad reported seeing Monteleone unsuccessfully searchinghis card file for Ballew's and Pranion's addresses. Montel-eone testified that he had asked Pranion her address to assisthim in visualizing another address in relationship to therestaurant.On September 25 Ballew, in the company of Pramon andBraun, again telephoned the Union from a restaurant tele-phone. Arrangements were made for a union meeting at anearby restaurant at the conclusion of Respondent's firstshift the next day. That union meeting was attended byabout 10 employees, all of whom signed union authorizationcards. Pranion and Braun took additional blank cards andBraun then returned to the restaurant to solicit signaturesfrom employees on the afternoon (4 p.m to midnight) shift.She obtained five cards, while three employees refused tosign.3The next day, September 27, Monteleone arrived at therestaurant apparently sometime around 9 a.m. Williams,having worked the midnight shift (midnight to 8 a.m.), leftapparently around 8:30 a.m., but returned sometime aroundIIto 11:30 a.m for the luncheon rush period. William E.Bufalino, II, Esquire, Respondent's counsel, came to therestaurant apparently around noontime. Bufalino andMonteleone sat together in the restaurant's lounge. Wil-liams joined them for awhile. According to Monteleone,Williams asked to speak to Monteleone privately, so the twomen went off to the office. According to Monteleone, Wil-liams first asked if it was all right for him to dischargeBallewMonteleone's testimony in this connection is dis-cussed in more detail below It is sufficient at this point tonote that he testified that he said to Williams: "When sheis through work, if you want to fire her go ahead." InMonteleone's words, Williams then asked "if he could carryit a little bit further" and discharge Pranion as well. Again,according to his testimony, Monteleone told Williams to usehis own judgment. According to Monteleone, Williams, asmanager, had full and final authority to hire and fire as hesaw fit. In his testimony, Williams made no reference to hishaving gone to the office or having discussed the dischargeswithMonteleone.According to Monteleone, after talking with Williams inthe office, he rejoined Bufalino in the lounge. Monteleonetestified that Bufalino visited the restaurant on an averageof from one to three times a week The employees testifiedto having seen Bufalino at the restaurant less frequently,placing the visits at from once every 3 months to possiblyonce a month. According to Monteleone, Bufalino had vis-3One employee executed a card but then destroyed it after telephonicallyconsulting his father CLOCK RESTAURANT NO. SEVENTEENited the restaurant on September 27 merely to pass timebefore an appointment he had scheduled elsewhere. About2 or 2:30 p.m., Bufalino left the restaurant, followed shortlyby Monteleone. Monteleone testified that he did not duringthat visitmention to Bufalino the proposed discharges.Monteleone first testified that he did not tell Bufalmo aboutthem until the next day. However, he later said that heinformed Bufalino about them at dinner on Thursday.Monteleone was then asked, on cross-examination, how hecould tell Bufalino about the discharges on Thursday eve-ning if, as he had testified, he had not been in communica-tion with Williams after leaving the restaurant. Monteleonereplied that Williams had said "he was going to fire themat four o'clock "Williams left the restaurant after the lunch period, arriv-ing homearound 2 p.m. As it was her day off, Kay was athome. She testified that around 2:30 or 3 p.m. her husbandreceived a telephone call from Bufalino. Kay could notrecall Bufalino's having telephoned her home any time sincethe 1972 union campaign. Kay testified that her husbandsaid to her: "i saved you again." Also, he said somethingabout "those girls." He did not elaborate on either remark.Williams testified that Bufalino's call came about 5 or5:30 p.m. Although Bufalmo, representing Respondent atthe hearing, did not take the witness stand, his cross-exami-nation of Kay was apparently directed toward supportingWilliams' view that the call was made after 5 p.m. Bufalino'sattempt, however, was based on a version of the evidenceinconsistent withMonteleone's and Williams' testimony.The following is an excerpt from the cross-examination ofKay:Q. (By Mr. Bufalino) I believe you heard testimonythat Mr. Williams, your husband, Mr. Monteleone andmyself were in a meeting on Thursday afternoon at therestaurant?A. Yes.Q. Okay. Now, there has been some testimony thatthe meetings lasted until three o'clock or three thirty.Now, let's try to pin point the time when I called. I wasin the meeting with your husband at those times. Icouldn't have been calling at home and talking to him.. Could it have been after five o'clock?A. No.As noted before, Monteleone testified that both he andBufalino had left the restaurant around 2 or 2:30. Williamslater testified that he had left around 2. Further, Montel-cone and Williams both clearly indicated that there hadbeen no"meeting" or"meetings"of the three men. Williamsindicated only that he had drunk a cup of coffee with them.Monteleone did not even mention Williams' having stayedthat long. Monteleone testified: "Mr. Williams asked me ifhe could talk to me. He was going to go home. . . . So Iexcused myself and I went into the office and talked to Mr.Williams." Monteleone then returned to the lounge wherehe rejoined Bufalmo. Bufalino left about 10 or 15 minuteslater.Williams and Monteleone testified that Bufalino had425called in an attempt to reach Monteleone to see whether Mr.and Mrs. Monteleone were going to keep a previously madeappointment to dine out with Mr. and Mrs. Bufalino. Bufal-mo requested and Williams provided Monteleone's hometelephone number. No explanation was volunteered forBufalino's doubt so soon after the two men had spent con-siderable time together in allegedly social conversation. Nordoes the testimony suggest any reason for Bufalino's havingreadier access to Williams' home telephone number than toMonteleone's. On all the evidence, I find that Bufalmo tele-phoned Williams at his home between 2:30 and 3 p.m.Williams returned to the restaurant about 3:45 p.m. forthe sole purpose of discharging Ballew and Pranion. Statingthat it was difficult for him to do so, he told Ballew that hewas discharging her for having "defied" him by serving apatron who had been barred from service at the restaurant.William testified that he also told her there were other rea-sons but he did not specify any. Williams then told Pranionthat she was being discharged for "too many telephonecalls."When Pranion expressed some skepticism as to thereal reason for the discharge, Williams insisted that therewas no other reason Williams informed the discharged em-ployees that they would not be welcome as patrons in thefuture because "there was bound to be hard feelings by theother employees." (The evidence concerning the dischargesand the reason therefor is discussed in detail below.)Pramon and Ballew informed the Union of their dis-charges and arranged to go to the union hall the next morn-ing. Also, on September 27, after the discharges, some of theother employees talked among themselves of walking out toprotest the two discharges.On the morning of Friday, September 28, Ballew andPranion visited the umon hall and then, accompanied byBusinessRepresentative Daniel M. Reedy and Nove Tocco,they went to the Board office to file a charge. The groupthen went to the restaurant. According to the employeesand the union representative, as they entered, Monteleonegreeted them by saying something to the effect that he wasthe person they wanted to see and that he had been expect-ing them. Despite Monteleone's denial, I credit this testimo-ny. The business representatives identified themselves andMonteleone led the group to the lounge.The business representatives accused Monteleone of hav-ing discharged the two employees for union activities anddemanded that they be reinstated. Monteleone said that in1972 he had not fired these employees for their union activi-ties and he similarly had not done so now. He flatly refusedto consider reinstating them. When the business representa-tives asked why the girls had been discharged, Monteleonerefused to state any reasons, maintaining, in effect, that itwas none of the union representatives' business. He did,however, say something to the effect that the two employeeswere not good for his business. When Monteleone thenindicated that it was not he, but Williams, who had dis-charged the employees, the representatives asked to speaktoWilliams, who was then summoned. Like Monteleone,Williams maintained that he was not required to give anyinformation to the union representatives and refused tostate any reasons for the discharges. The group then left therestaurant.Ballew and Pranion had previously told Reedy and Tocco 426DECISIONSOF NATIONALLABOR RELATIONS BOARDthat some of the other employees had talked about walkingout in protest and wanted to know if the Union wouldsupport them Reedy and Tocco said they could not committhe Union but would consult Myra Wolfgang, the Union'schief executive officer. Upon leaving the restaurant, thebusiness representatives attempted, unsuccessfully, to reachWolfgang by telephone. They thereupon left to go to theunion hall. At Just about this time, employees Kay Williams,Barbara Hardy, and Kathy Braun walked out. The girlswent to a nearby restaurant and there decided to set up apicket line. After making picket signs, they began picketingRespondent's restaurant about 3:30 p.m.Meanwhile,Reedy and Tocco had spoken to Wolfgang, who authorizedthe Union to support the strike. The picketing employeeswere joined by the union representatives and some otheremployees, including Joy Brown, who worked on the af-ternoon shift, and, around 10 p.m., by three male employeesworking on the midnight shift. The picketing that beganFriday afternoon continued until about 2 or 2:30 a.m. Sat-urday. The three midnight-shift employees, however, leftthe picket line and returned to work, apparently sometimeduring that same shift.Picketing was resumed about 8:30 or 9 a.m. Saturday andcontinued until 6:30 p.m., and then again from 8 a.m. toabout 6 p.m. on Sunday. The six employees involved in thepresent case and the two union representatives were theonly persons who picketed virtually all this time. They werejoined, apparently for relatively short periods, by anotheremployee or two and a few nonemployees. During all thepicketing sessions Monteleone, Bufalino, and Thomas Ever-son were present observing the pickets and, apparently,making sure that they "kept moving."On Saturday night, Bufalino and Wolfgang met to discussa possible strike settlement. About 6 p.m. on Sunday, Wolf-gang drove up to the restaurant and Bufalino came out andconferred with Wolfgang in her car. Wolfgang presented toBufalino a letter from the Union reading:The Union and the striking employees hereby offerto end their strike and unconditionally return to workimmediately.Bufalino wrote an acknowledgment of receipt on the letterand returned it to Wolfgang. The tentative "settlement"consisted of having the protest strikers return to work andleaving the Ballew and Pranion discharges to adjudicationby the Board. Bufalino said that he could not bind his"principals" but could only make recommendations. Hesaid he would talk to them and then communicate withWolfgang.Wolfgang then called the picketing employees to her carand informed them of the "settlement." She assured themthat she would find interim employment for Ballew andPranion. Although the strikers expressed reluctance to re-turn to work without Ballew and Pranion, they agreed toaccept Wolfgang's advice and instructions that they discon-tinue picketing and report to work the next day.About 10 or 10:30 p m. Sunday, Bufalino telephonicallyadvised Wolfgang that he had been unable to persuade hisprincipals to reinstate the strikers. Wolfgang's testimony oncross-examination by Bufalino was, in part:Q. In the conversation that I had with you Sundayevening, approximately ten or ten thirty on the 30th ofSeptember, could we go a little further into that conver-sation? Do you recall my suggestion to you that thepeople do report to work?A. No, I don't recall that at all. As a matter of factIbelieve the thrust of your conversation was you wereunable to prevail upon Mr. Monteleone and the othersthere to have these people returned to work. In fact, Irecall pointing out to you that none of the girls hadbeen replaced and there was an obligation in my opin-ion under the law for them to be reinstated. I think witha feeling of frustration you said I have been unable toconvince my client to buy that.Respondent's workweek begins on Monday, with paydayon Wednesday. The employees' work schedules vary fromweek to week. The usual practice is for Williams each Sun-day to post the schedules for the ensuing week. Althoughemployees apparently ordinarily work the same shift, theycannot know their particular schedules, i.e., their days off,for any week unless they go to or telephone the restaurant,or are called, after the list is prepared on Sunday. Becauseof the strike in progress, when Williams posted the scheduleon Sunday, September 30, he left the day-shift blank.Kathy Braun was regularly employed as a cashier on theday shift but occasionally worked as a waitress, mainly onthemidnight shift It appears that for a day or two justbefore the strike she may have worked as a waitress. JoyBrown was a hostess-cashier on the afternoon shift. About8:30 a.m. on Monday, October 1, Braun and Brown wentto the restaurant. When they entered the kitchen area, theywere met by Thomas Everson, who had them wait while hesummoned Bufalino. Braun's uncontradicted testimony,which was later substantially corroborated by Brown, was:A. . . . Mr. Bufalino came into 'the kitchen andasked what we wanted.Q.Did either of you girls say anything?A I did. I said we were told to report to work in themorning.Q. Did he answer your question?A. He told us no, that we had quit.Q. Then what happened?A.We said thanks and left.Braun and Brown, accompaniedby Reedy,then went to theBoard office,where a charge was filed concerningRespondent's failure to reinstate these two employees .4 Theother employeesrapidlylearned what had happened toThrough inadvertence of a Board representative,the original charge,covering theBallew and Praniondischarges, was not properly filed on Fro-day, September 28, when it was prepared Accordingly, on Monday, October1.the Braun andBrown situation was addedand one charge was filedreferring to all four employees CLOCK RESTAURANT NO. SEVENTEEN427Brown and Braun.That afternoon, Barbara Hardy, a waitress on the dayshift, went to the union hall. Reedy instructed her to reportback to work. About 10 a.m. on Tuesday, October 2, Hardy,accompanied by Braun and Brown, went to the restaurant.She saw Tom Everson and told him she was thereto see ifshe had a job. Everson shook his head negatively and sheleft, followed by Braun and Brown.That afternoon, Kay Williams, on the advice and urgingof her husband, and Pranion went to the restaurant, accom-panied by Pranion and Hardy. She spoke to Monteleone. AsMonteleone described the interview, Kay `just says `I guessthis is just a formality and I take it that I am fired' and Isays, `no, you quit and you didn't show up for work.' " Kaycorroborated this version of the interview, testifying that, inview of what had befallen the others, she did not expect towork when she reported on Tuesday. She was not wearingher waitress' uniform. She also testified that she usuallyworks on Mondays, but had not reported to work on Octo-ber 1.manner, the same as she always had done prior to this;but as far as any action taken against her, no.Kay Williams testified that when she told her husbandabout two job interviews she had scheduled with unionizedrestaurants, he said she "would not work in a union house."Kay's testimony continued:He said that if I took a job in a non-union house, howlong do you think it would be before they found out Iwould organize.Pranion testified that on the evening of October 1 shevisited theWilliams' home. It was at this time that Pranionand Williams persuaded Kay to go through the "formality"of applying for her job back. Pranion testified as followsconcerning part of the conversation during this visit:B. The Dischargesof Ballewand Pranion1.Union animusRespondent apparently contends that the record fails toestablish any unionanimus onitspart.To negative theexistenceof animus, Respondent emphasizes the fact thatnobody was discharged because of union activities in con-nection with the 1972 campaign. The record, however, doescontain evidence indicating strong antiunion feelings on thepart of both Monteleone and Williams.At the outset of his direct examination, Monteleone wasasked to tell about the Union's organizational drive in 1972.His reply was:Well, they tried to organize the restaurant and therewas a lot of chaos. Some of the waitresses refused towait on customers, harassed customers, just plain har-assment.Williams similarly associated union sympathies or activi-ties with improper employee performance. When asked howhe knew that Pranion had been active on behalf of theUnion in 1972, Williams replied:Judi came right out and toldus she was,and heractions while at work were many times against compa-ny policy. She deliberately abused the situation, and attimes wouldn't even wait on customers. I guess in herown mind she just felt that she was protected.Williams was then asked if Pranion had been disciplined atthat time and he replied:At thetime of the actual-during working hours,yes. She was asked to conduct herself in a business-like[Williams] said to me . . . you know Judi . . . I wasgoing to fire you the last time because of the union andI said what do you mean. . . . He says because I reallythought you were, you know, gung ho and I says wellIwasn't that-really that bad about it like I was thistime and he says well, Pete [Monteleone] talked me outof it. He didn't think you were that involved and I wentoh, you know, it shocked me you know, finding some-thing like that out after you were fired.Although Williams testified that during Pranion's visit heread his newspaper and engaged in virtually no conversa-tion with the two women, I credit Pranion's testimony .52.Respondent's knowledgeAt the hearing Monteleone testified that he had noknowledge of any union activities at the restaurant in 1973until the day after Ballew and Pranion were discharged. Ina pretrial affidavit he had said: "I have known that JudiPranion and MaryBallewwere active supporters of theunion since the election of 1972." It is clear that Pranion wasa leading union activist during the 1972 campaign. Howev-er,Ballew credibly testified that in the 1972 campaign shehad not been active and she had not evensigned a unionauthorization card. Thus Monteleone's professed "knowl-edge" of Ballew's activities must have been derived fromsubsequent events.As previously set forth, around September 10 KathyBrauninformed Williams that her brother had called theUnion at Ballew's instigation. In view of Monteleone's opin-ion (as quoted above) that the earlier campaign had causedthe employees to "harass" customers, it is most improbable5 Pranion agreed that Williams had not been excessively communicativeShe testified- "[S]o then we tried to get Chuck to tell us a few things but hewouldn't say any more than he had to so finally he said to us, he says oneof these days when all of this thing is all over with, he, says, I will take andIwill tell you everything" 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDthatWilliams would not have immediately alerted Montel-eone of the incipient resurgence of union activities in Sep-tember 1973. This is particularly true in light of Williams'testimony that his job as manager required that he observethe employees' conduct, including their union activities.Neither Williams nor Monteleone explained why Montel-eone was consulted about these discharges despite Williams'complete authority to hire and fire. In view of Pranion's andBallew's known union activities, and the previous unsuc-cessful union campaign, it is inconceivable that, having de-cided to consultMonteleone,Williamswould fail tomention the current resurgence of organizational activity.One in Williams' position might reasonably fear possibleaccusations of discrimination if he simultaneously dis-charged the two known ardent union activists. Cautionwould thus dictate the advisability of consulting Montel-eone even if the discharges were totally nondiscriminatory.The same conditions would probably dictate consulting Bu-falino,who had originally become Respondent's attorney inconnection with the 1972 union campaign. Whether by de-sign or, as Respondent maintains, by accident, Bufalino waspresent when, according to Monteleone, Williams consultedMonteleone "privately." 6 When Pranion and Ballew visitedthe next morning, Monteleone expressed no surprise thatthey were accompanied by union representatives. WhenWilliams was called in to join the meeting and was askedwhy the employees had been discharged, he did not defertoMonteleone but rather refused to reply. Under the cir-cumstances, the similarity of their statements clearly suggestprior consultation between Monteleone and Williams. Ac-cordingly, on all the evidence, I find that on September 27,the day Pranion and Ballew were discharged, Monteleonewas aware of union activities among the employees.There is no direct evidence that either Williams or Mon-teleone knew specifically about the Union meeting on Sep-tember 26, at which several union authorization cards weresigned. Nor is there any direct evidence that either Williamsor Monteleone knew of Kathy Braun's solicitation of addi-tional cards at the restaurant on the evening of September26. However, arrangements for the Union meeting had beenmade from a telephone in the restaurant. And Kay Williamscredibly testified that her husband claimed to know "everymove [the employees] were making." 7In any event, it is undisputed that Williams knew thatBallew had initiated contact with the Union in September1973. And it is equally undisputed that Williams was fullyaware of Pranion's outspoken sympathy for the Union.Since Respondent maintained at the hearing that Williams,an admitted supervisor, was responsible for the discharges,8Respondent's knowledge of the Union activities is clear.6Note may also be taken of Bufalino's suggestion at the hearing that hehad been in "meetings" with Williams and Monteleone on the day in ques-tion.7-On cross-examination she testifiedQ Youmentioned that Mr Williams seemed to know everything thatwas going on What did you mean by that'A. Just seemed to knoweverymove we madeWell, I mean likecasual conversation when we were discussing the union or we would-italways-it would always get back It would somehow get back to himShe conceded that she had no "concrete"basis for believing that he hadlearned of employee conversations during the period before September 273.The specificdischargesa.Mary BallewAs stated above, Williams told Ballew she was being dis-charged for having served a customer who had been barredfrom the restaurant. The "barred customer" incident has itsamusing aspects. A man known to the employees only asJohn,9 was a regular patron of the restaurant and habituallyordered "medium" or "soft" boiled eggs. On Tuesday, Sep-tember 25, Pranion placed an order for "medium" boiledeggs.Williams, who was then cooking, asked if the eggs wereto be cooked "medium-soft" or "medium-hard." Pranionsaid she did not know, since the customer, whom Williamsidentified as John, had simply asked for "medium" boiledeggs.Though apparently somewhat irritated,Williamsboiled two eggs and then, as usual, broke them into a bowl.When Pranion delivered the food, John remonstrated be-cause the eggs were hard boiled. Pranion took them back tothe kitchen. Obviously peeved, Williams boiled two moreeggs and placed them, unbroken, on a plate. John, in turn,was irate at having the eggs served to him in that fashion.He thereupon went to the waitress' area, where he confront-ed Williams. According to Williams, "John came back withhis eggs in the dish and said he was going to dump them onmy head or something. . and I told the man at that timethat he was barred from the restaurant, and we would notserve him again." Williams testified that during his verbalexchange with John, Pranton and Ballew were present,standing between the two men.Pranion, however, testified that when John confrontedWilliams, Pranton left, returning to the restaurant section,because she "just wanted to stay out of it [and] didn't wantto be involved any more." John reemerged from the servicearea, exchanged some brief words with Pranion, finisheddrinking his coffee, picked up his check and left withoutpaying. Then Pranion went back into the kitchen, where sheasked Williams whether John was barred from further ser-vice. Pranton's testimony continued: "[A]s faras I can re-call,Chuck says I don't know, I don't kilow, just leave mealone." Pranion said that, as she recalls, Kay Williams andBallew were"around" at the time, but she did not specifical-ly place them in the service area during the exchange be-tween John and Williams.Kay Williams testified that she served John, without inci-dent on Wednesday, September 28. She had .not been in-formed that John had been barred from the restaurant.When she later told her husband about having served Johnon Wednesday, he said she would not be fired because he,Williams, had not seen her do so.On Thursday John returned and again ordered boiledeggs.Thistime Ballew wasthe waitress. When she presentedthe order in the kitchen, Williams asked if John was theordering customer. When Ballew answered in the affirma-8AlthoughMonteleonetestified thatWilliams decidedthat the employeesbe discharged,in pretrial affidavitMonteleonehad said that they "weredischarged by Chuck Williamson instructions from me"9In his pretrialaffidavit,Monteleone identifiedthe gentleman as MrLocricchio, whosefirstname was unknown to Monteleone In testifying,Monteleone knew the first name but saidhe did notknow the customer's lastname CLOCK RESTAURANT NO. SEVENTEEN429tive,Williams went out into the restaurant and orderedJohn to leave. According to Ballew, Williams then informedher that John had been barred from the restaurant, whichfact she maintained she had not known before. Williams, onthe other hand, testified that he asked her why she hadserved John, knowing he waspersona non grataand shereplied that John had not done anything to her.On all the evidence, together with careful observation ofthe witnesses, I credit Ballew's testimony that when she tookJohn's order she did not know that he had been barred fromthe restaurant, and she did not learn that fact until Williamstold her after he had ordered John to leave. Sometime laterthat day, John returned to the restaurant and ordered a cupof coffee. Ballew told him that because he had been barredshe was not permitted to serve him. John thereupon appar-ently went to the cashier's desk and asked to see Williams.Williams then went to the cashier's desk. John apologizedfor his past action and the two men shook hands. Johnthereupon resumed his seat at the counter and Ballewserved him. John drank his coffee, paid his check and left.'°Kay Williams testified that on Friday, September 28,"Mr. Monteleone come up and says as of now he is barredladies, do you hear me, as of now I am barring him." Al-though Monteleone did not use any name, it was under-stood that he was referring to John. Kay's testimony wasuncontradicted. Monteleone never offered any explanationfor his having "barred" John on Friday, after the reconcilia-tion between Williams and John. It is most significant, how-ever, that at the hearing Monteleone testified that John had"threatened" Williams and in his pretrial affidavit Montel-eonehad said that John had "threatened to kill" Williams.' 1As noted above, Williams testified only that John said onlythat "he was going to dump [the eggs] on [Williams'] heador something."Respondent maintains that Ballew's serving John after hewas barred was simply "the last straw" in a long line ofcomplaints against her. Monteleone testified that he hadfrequently spoken to Ballew and told her that if she did not"straighten up" she would be fired. He was unable to pro-vide much specific information but placed his most recentcomplaint about 2 or 3 weeks before the discharge. Whenasked to repeat the conversation, he said: "Well, it justseemed that Mary would just do as she pleased and she justwouldn't take care of her customers." In his pretrial affida-vit he had said: "Ballewalso failed to take proper care ofher customers. I wouldn't know the names of the customers.Maybe Williams can give more specific instances." Wil-liams, however, gave no specific instances. As a matter offact, in testifyingWilliams madeno reference to Ballew'srelationship to customers. There was no evidence of anycustomer complaints.Monteleone testified that a week or two before the dis-charge he had reprimanded Ballew for serving jelly onplates about 6 inches in diameter instead of on smaller, 2 or3 inch jelly trays. According to Monteleone, he told her thatsuch action was wasteful; she replied that whatever thecustomers did not use would be returned to the originalcontainers; and Monteleone said, in effect, that her state-ment was unrealistic, since the busboys would simply dis-card the excess jelly left on the plates. So far as appears, thatwas the end of the jelly matter; no discliphne was threatenedor meted out.The evidence did establish that other employees had com-plained about Ballew's failure to do her fair share of thework and they had requested her discharge, most recentlyabout 2 weeks before the discharge. At that time Williamshad apparently indicated (though not promised) that Ballewwould be discharged at some time in the future when areplacement had been secured. However, there was noclaim or evidence that any steps had been taken to securea replacement by the time of the discharge.b. JudiPranionWilliams gave "excessive telephone calls" as the reasonfor Pranion's discharge. The evidence establishes that it wasa long-standing custom that in order to make or receive atelephone call an employee had to give Williams a packageof cigarettes, purchased from the restaurant's vending ma-chine. The testimony, including Williams', was unanimousthat he had always been liberal in permitting telephonecalls.Monteleone confirmed that no employee had everpreviously been discharged for making or receiving calls.The cigarette payments were deemed adequate deterrent toabuse of telephone privileges.Williams testified that on Tuesday, September 25, Pran-ion asked for and received permission to telephone a doctortomake an appointment for one of her children. Williamstestified that he then watched her on two trips to the tele-phone, where she made five calls, consuming 20 minutes. Hethen spoke to her about the matter and she explained thatshe had to call the doctor and a druggist and had got a busysignal. She so testified at the hearing. Williams testified thathe did not believe her explanation because he had seen heractually talking on the phone, which negatived her busy-signal claim. However, Williams also testified that he didnot collect his full quota of cigarettes because she told himshe had got the busy signal. This indulgence would suggestbelief.12Williams further testified that on Thursday, September27, he received at least five incoming callsfor Pranion dur-ing the lunch period. He testified: "Calls 'during lunch wedo not give them when we are busy. We explain to theperson that calls that it is lunchtime, and if they want toleave a message we will take a message." This practice wasconfirmed by employee testimony. So far as appears, he didnot give her any messages on September 27, and did noteven tell her that any calls had come in before he summarily10 The precise timing of these events does not appear.However,in the lightofWilliams' arrivals and departures, it appears that John's first visit wasaround noon and the second around 2 p.m.11 "Ballew was discharged for serving on that day a customer who hadearlier threatened to kill Williams and was therefore barred from the restau-rant.Mr. Williams can give all the details on this "12 JUDGE KLEIN. Then you said you didn't think you had collected thecigarettes on September 25thWhy not?THE WimmsBecause JudiPramon denied that she hadmade the calls.She said it was a busysignal.Idon't think we even discusseditI justasked her why she had made all of the calls without permission, and she,said it was a busy signal and she was trying to get the doctor 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDdischarged her for "excessive telephone calls" around 4p.m., the end of her shift. He testified that the "excessivecalls" included the outgoing calls on September 25 as wellas those incoming on the 27th.'On direct examination Monteleone testified:Q. Concerning Judi Pranion,did Mr.Williams tellyou whyhe wanted to fire her?A.Well, it was just general harassment that she wentthrough all the time.She was giving him this troubleabout noise in the place and he wasjust fed up with herIguess.In his pretrial affidavit, Monteleone said:Pranion was discharged because of giving bad ser-vice to customers. I received general complaints abouther. I am unable to give any specific examples of thisat this time. Williams can give more information withrespect to this.However, as previously noted, at the time of the dischargeWilliams told Pranion that the only reason was her "exces-sive telephone calls." No evidence was ever adduced ofcustomer complaints about Pranton.Pranton had been employed by Respondent since July1969. She had been discharged twice before, once in 1969or 1970 for being unable to get along with other employeesand once in 1970 or 1971 for falling asleep during her break.She was out for a few months each time and then wasrehired when she asked for herjob back. Abour 2-1/2 yearsago she was warned of possible discharge for tardiness. AndinMay or June 1973 she was told to clock out because shehad failed to charge a plainclothes policeman for either themilk or the coffee he had with a meal. That discharge,however, was immediately rescinded before it became effec-tive.Respondent adduced evidence that on a Saturday, a fewweeks before the discharge, Pranion had come to the restau-rantas a patron with a group of people. As she admitted intestifying, she had been drinking. Her voice was so loud thatWilliams, who was cooking in the kitchen,sent a waitressto tell Pranion to leave the premises. At that point Pranionwent back to the kitchen and apologized, telling Williamsthat she had not realized she had been making so muchnoise. She then returned to her table and consumed the foodthat she had previously ordered. With Williams' knowledgeand without any further objection, Pranion remained in therestaurant for about 45 minutes to an hour longer. Williamsnever spoke to Pranion about that incidentagain.He testi-fied that Pramon's conduct on the night in question wasmost unusual for her and not at all representative of hercustomary demeanor.Despite the multiple complaints against Pranion ad-vanced by Respondent, the evidence establishes that herdischarge on September 27 was sudden. Pranion frequentlyvisited the restaurant when she was off duty and assisted inthe cooking, on a volunteer basis. She often did soon Thurs-day evenings, after her regular weekly bowling. On themorning of September 27 Williams jokingly referred to thefact that, since it was Thursday, undoubtedly Pranionwould show up that night to cook. Although Williams testi-fied that he could not specifically recall that bit of banter,he conceded that it might have occurred. Similarly, al-though Monteleone referred to complaints and criticismsconcerning Pranion, about a week or two before the dis-charge he lent her money, as he had on previous occasions,expecting that she would repay it over a period of time.13C. Failure to Reinstate the StrikersAs set forth above, on the evening of Sunday, September30,Wolfgang delivered to Bufalino an unconditional re-quest for reinstatement of the strikers. Bufalino later in-formed Wolfgang that Respondent would not grant therequest.At the hearing, however, Monteleone testified that onSunday he had decided that "if they was going to go backto work and do their job properly . . . [he] would acceptthem back." Pressed a bit further, he said he had made afirm decision to reinstate the strikers if they reported towork the next day and then to observe their work. Montel-eone was then shown his pretrial affidavit, in which he hadsaid'On Sunday, September 30, 1973, Myra Wolfgangdelivered a letter to my Attorney William Bufalino, II,stating that the employees would return to work imme-diately. If they had returned to work when they werescheduled to return I might have considered takingthem back, but not one of them reported on time... .Offered an opportunity to explain the discrepancy betweenhis testimony and the affidavit,Monteleone said: "The wayIwould like to explain is, I meant I would take them back.I'might almost means that I would."Monteleone maintained,in his affidavit and in his testi-mony, that he considered the strikers as having voluntarily"quit"by failing to report for work at the scheduled time.14In the first place,itmay be observed that, according toundisputed evidence,workschedules varied from week to13Monteleone's pretrial affidavit says, "As recently as about two weeksbefore Pranton was discharged I loaned her $150 00 to get her car fixed. Thismade a total of $190 00 she owes me We did not make any schedule ofpayments She borrowed money before and paid it backso I feltsorry forher and expected her to pay it back14This position is repeated in Respondent's brief, as follows.As for the four (4) other employees involved in the complaint, thisemployer considers them as voluntarily quitting These employeeswalked off their shift during a busy Friday lunch period and left theemployer searching for rescue They walked off in sympathy of thedischarged employees who gained recognition by taking shelter underthe wing of the Charging Party These employees were instructed toreturn to their regular shift by the union's president The record is clearin showing that the employees never really desired toreturnnor did theydo so They balked at the idea of returning to work and never didactually report. Kathy Braun reported one-half hour late and not evenin proper uniform She testified that she had never been late before JoyBrown reported with Ms Braun and she was seven-and-one-half hoursearlyKay Williams and Barbara Hardy reported some thirty hours lateTheir action indicated no intention of returning to work CLOCK RESTAURANT NO. SEVENTEEN431week and no schedule for the day shift for the ensuing weekwas prepared or posted on Sunday, September 30. Addi-tionally, each of the four striking employees did visit therestaurant and each was informed that she no longer had ajob. Respondent did not even go through the pretense ofpurporting to "discharge" the employees for reporting towork "late."15Itmay also be noted that in connection withPranion's reemployment after she had been discharged in1969 and 1970, Williams testified: "We have a record oftaking back employees."But the basic fact is that on Sunday the employees' un-conditional offer to return to work was rejected. At leastfrom that point on the burden rested on Respondent to takethe initiative to offer reinstatement.D. Discussion and ConclusionsThe evidence establishes that both Monteleone and Wil-liams associated employees' union activities with "harass-ment"orotherunsatisfactoryworkperformance.Respondent's hostility to unionization is further shown byWilliams' and Monteleone's refusal to discuss with theunion representatives the reasons for Ballew's and Pranion'sdismissal.While the Union had not achieved status as theemployees' exclusive bargaining representative, it was thechosen representative of the discharged employees. Theunion representatives could not reasonably be deemed in-terlopers when they accompanied the employees in an at-tempt to discuss the discharges with management. Finally,as part of the entire picture, Respondent's refusal to rein-state the protest strikers reflects a rigid and obviously deep-seated antipathy to concerted activities.Williams' knowledge of Ballew's current union activitiesand of Pranion's outspoken support of the union was admit-ted. Particularly in, view of Respondent's contention (atleast in part of its evidence) that Williams was solely respon-sible for the discharges, it is perhaps unnecessary for thepresent decision to find knowledge on Monteleone's part. 16In any event, Monteleone's knowledge of the current unionactivities has been found above.Discriminatory motivation may, indeed generally must,be inferred from circumstantial evidence, such as the timingof the discharges.N.L.R.B. v. Melrose Processing Co.,351F.2d 693, 698 (C.A. 8, 1965);N.L.R.B. v. Superior Sales,Inc.,366 F.2d 229, 233-234 (C.A. 8, 1966). As had been said,"the abruptness, of a discharge and its timing are persuasiveas to motivation."N.L.R.B. v. Montgomery Ward &t Co., Inc.242 F.2d 497, 502 (C.A. 2, 1957), cert. denied 355 U.S. 829(1957);N.L.R.B. v. Dorn's Transportation Company, Inc.,405 F.2d 706, 713 (C.A. 2, 1969);N. L. R B. v. Elias Bros. BigBoy, Inc.,325 F.2d 360, 366 (C.A. 6, 1963). Here the twoleading union activists were summarily discharged the day15Or "early," which, according to Respondent's brief, was Joy Brown'sapparent dereliction In its brief Respondent also criticizesKathyBraun forreporting late "and not even in proper uniform." The fact is that Braun'sregular job was that of cashier, for which no uniform is required6 This would also be true even if, as the record indicates, Monteleoneplayed a major role in the discharges See, e.g.,Texas Aluminum Co, Inc vNLRB.,435 F.2d 917, 919 (C.A. 5, 1970),N L R.B v Buddy SchoellkopfProducts, Inc.,410 F 2d 82,86 (C.A. 5, 1969),Furr's Inc v. N LR B. 381 F 2d562 (C.A. 10, 1967), cert denied 389 U.S 840 (1967)after a union organizing meeting arranged by them. Suchdischarges manifestly would be an'effective means for dis-couraging union membership and defeating the incipientorganizing campaign.N. L.R.B. v. Edward P. Tepper, d/b/aShoenberg Farms,297 F.2d 280, 282-284 (C.A. 10, 1961);N.L.R.B. v. Sitton Tank Company,467 F.2d 1371, 1372 (C.A.8, 1972);N. L. R. B. v. Tak Tralc Inc.,293 F.2d 270, 271(C.A.9, 1961).It is, of course, true that engaging in union activities doesnot insulate employees from discharge. On the other hand,the existence of grounds for discharge does not in itselfnegative discriminatory motivation. Justifiable grounds fordischarge are frequently seized upon as mere pretexts fordischarging employees where the actual moving cause of thedischarges is their union activities.Singer Company v. N.L.R.B., 429 F.2d 172, 179 (C.A. 8, 1970);N.L.R.B. v. Solo CupCompany,237 F.2d 521, 524-525 (C.A. 8, 1956);A.P. GreenFire Brick Company v. N.L.RB.,326 F.2d 910, 916 (C.A. 8,1964).The present record does contain evidence indicating thatBallew and Pranion may not have been flawless employees,although they were both relatively senior in length of ser-vice.But the record also leaves no doubt that as of themorning of September 27 Respondent did not intend orplan to discharge them.It ispossible that Williams was angered byBallew's serv-ing John after he had been barred. But the discharge actual-ly came after the reconciliation between Williams and John.One cannot help wondering why Williams was less charita-bly forgiving of Ballew. Monteleone's subsequent reimposi-tion of John's banishment can be explained only as a postfacto fabrication to vindicate the apparently arbitrary dis-charge.Pranion's situation raises similar doubts. The "excessive"telephone calls she allegedly made on September 25 hadapparently been "forgiven," as evidenced by Williams' fore-going his cigarettes. He did not talk to Pranion about, orgive her any chance to explain, the alleged five incomingcalls on September 27. There is no reason, to believe thatPranion had invited the calls (if any) or could have doneanything to prevent them. There is no suggestion that Pran-ion had ever abused the privilege of receiving calls. Onemight naturally expect Williams to talk to her about it andwarn against a recurrence rather than summarily dischargeher. Significantly,Monteleone testified that nobody hadever before been fired because of telephone calls.The specific grounds advanced by Williams for the dis-charges in themselves raise considerable doubt as to the truemotivation. And this doubt is substantially increased byRespondent's subsequent vacillation and multiplication ofexplanations. Perhaps most noteworthy is the fact that, ac-cording to Monteleone's testimony, Williams did not evenmention the telephone call matter when he consulted Mon-teleone about the discharges on September 27. And a monthlater, in his pretrial affidavit,Monteleone failed to mentionthe supposedly excessive telephone calls; he ascribedPranion's discharge to "bad service to customers" and "gen-eral complaints" that Monteleone had received. Vacillatingexplanations of the discharges compel the inference, whichishere drawn, that Respondent was searching for someplausible explanation for the discharges, which in reality 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere prompted by the employees' union activities. Needlessto say, Williams' and Monteleone's denials of discriminato-ry motivation are not conclusive.N.L.R.B. v. Walton Manu-facturing Company R Loganville Pants Co.,369 U.S. 404,406-407 (1962);Bon Hennings Logging Co v. N. L. R. B,308F.2d 548, 554 (C.A. 9, 1962).Respondent's subsequent conduct serves to reinforce theinference that the discharges were discriminatorily motivat-edAngwell Curtain Company, Inc. v. N L.R B.,192 F.2d899, 903 (C.A.7); Joy Silk Mills v. N L.R.B.,185 F.2d 732,741-742 (C.A.D.C.), cert. denied 341 U.S. 914 (1950);N.L.R.B. v. Nemec Combustion Engineers,207 F 2d 655, 658(C.A. 9), cert. denied 347 U.S. 917. The Union had request-ed reinstatement of the strikers, with the propiety of the twodischarges being left to orderly adjudication by the Board.IfRespondent's sole concern was to rid itself of two unsatis-factory employees, presumably it would have readily acced-ed to the Union's request. Further, had Respondent notbeen interested primarily in resisting the Union, it wouldnot have refused to discuss the reasons for the dischargeswith the Union representatives who visited the restaurantwith the dischargees.On all the evidence, it is found that Ballew and Pranionwere discharged for their union activities, with alleged em-ployment deficiencies merely seized upon as pretexts to cov-er the true motivationThere is no question that Respondent refused to reinstatethe four protest strikers either in response to the Union'srequest on their behalf or in response to each striker's indi-vidual inquiry. There is not a scintilla of evidence to supportRespondent's contention that any of the strikers quit herjob.There remains only the General Counsel's request at theclose of the hearing that findings be made as to independentviolations of Section 8(a)(1) although the complaint con-tained no such specific allegations. The General Counselspecified three specific incidents involving Williams, one inrelation to KathyBraunand the other two in conversationswith his wife, Kay.Neither the charges nor the complaints in the present casealleged independent violations of Section 8(a)(1). The"catch all" language the Board's printed charge form is notsufficient to embrace any and all possible unfair labor prac-ticeswithin the 6 months preceding the filing of the charge.Nor is an allegation of derivative violations of Section8(a)(1) sufficient to put Respondent on notice that he maybe held guilty of independent Section 8(a)(I) violations.The evidence in support of the General Counsel's Section8(a)(1) contentions was received without objection. Howev-er, it was relevant to and thus admissible in connection withthe Section 8(a)(3) allegations of the charges and complaint.Thus, since Respondent was not puton noticethat it mightalso be held for direct violation of Section 8(a)(1), it cannotbe said that the matters were fully litigated. Accordingly,although at the hearing I granted the General Counsel'smotion that "the pleading be conformed to the proof inthree particular fashions," on reconsideration I have con-cluded that no finding of independent Section 8(a)(l) viola-tionsmay be made. (It may be noted, however, that thispresent ruling may have little practical effect in view of myrecommendation, discussed below, that a broad cease-and-desist order be entered.)CONCLUSIONS OF LAW1.By discharging Mary Ballew and Judi Pranion on Sep-tember 27, 1973, and failing and refusing to reinstate themthereafter, Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(3)and (1) of the Act.2.By failing and refusing to reinstate Barbara A. Hardy,Margaret Kay Williams, Kathy Braun and Joy Brown totheir former positions pursuant to their unconditional re-quest for reinstatement on September 30, 1973, Respondenthas engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) and (3) of the Act.3.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act4.The strike commencing on September 28, 1973, was anunfair labor practice strike.THE REMEDYHaving found that Ballew and Pranion were discrimina-torily discharged, I shall recommend the customary rein-statement and backpay remedy. Similarly, having foundthat the strike was an unfair labor practice strike, and thatfour strikers were wrongfully denied reinstatement upontheir unconditional request therefor, I shall recommend anappropriate reinstatement and backpay remedy. Backpay isto be computed in accordance with F.W.Woolworth Com-pany,90 NLRB 289, and shall carry 6 percent per annuminterestin accordance withIsis Plumbing & Heating Co.,138NLRB 716.By discharging Ballew and Pranion, the aggressive ring-leaders of the union campaign, Respondent took the mosteffective means of nipping the campaign in the bud. Andthen, by refusing to reinstate the employees who exercisedtheir statutory right concertedly to protest their colleagues'maltreatment, Respondent sought to inflict the coup degrace. Although the record indicates that some other em-ployees executed union authorization cards, the six employ-eeshere involved appear to constitute the entirecomplement of committed activists. Thus, by its conduct,Respondent has sought to eliminate completely the threatof unionization. And at least as to the four strikers, Respon-dent has not even offered a colorably valid explanation orexcuse. It would be difficult to conceive of any conductmore clearly designed to teach-other employees the tremen-dous cost of exercising their statutory rights. The nature ofthe violations is such as to call for a broad cease-and-desistorder, which I shall recommend.In addition, the customary notice-posting and record-keeping requirements will be included.Upon the basis of the entire record, and pursuant toSection 10(c) of the Act, I hereby issue the following recom-mended: CLOCK RESTAURANT NO SEVENTEEN1433ORDERI'Respondent, Sam and Margaret Foods, Inc., d/b/a ClockRestaurant No Seventeen, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Discouraging membership in Local 705, Hotel, Moteland Restaurant Employees Union, AFL-CIO, or any otherlabor organization, by discriminatorily discharging any em-ployee or by discriminating in any other manner in regardto hire and tenure of employment, or any term or conditionof employment,(b)Discouragingmembership in the above-namedUnion, or any other labor organization, or interfering with,restraining or coercing employees in the exercise of theirrights under Section 7 of the Act, by refusing to reinstateany of its employees or otherwise discriminating in regardto their hire or tenure of employment, or any term or condi-tion of employment;(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaranteedin Section7 of the Act.2Take the following affirmative action, which isdeemed necessary to effectuate the policies of the Act:(a)Offer Mary Ballew and Judi Pranion immediate andfull reinstatement to their former jobs or, if those positionsare no longer in existence, to substantially equivalent posi-tions,without prejudice to their seniority or other rights andprivileges, and make them whole for any loss of earningsthey may have suffered by reason of the discriminationagainst them, in the manner set forth in "The Remedy"section of this Decision;(b)Offer to reinstate Barbara A. Hardy, Margaret KayWilliams,KathyBraun,and Joy Brown to their formerpositions or, if such positions are no longer in existence, tosubstantially equivalent positions, without prejudice to theirseniority or other rights and privileges, dismissing, if neces-sary, any employees hired after September 30, 1973, forsuch positions; and make each of said employees whole inthemanner prescribed in "The Remedy" section of thisDecision for any loss of earnings between October I, 1973,and the date on which each employee is offeredreinstate-ment in accordance herewith;(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, as well as all other records neces-sary to analyze and compute the amount of backpay dueunder the terms of this Order,(d) Post at its restaurant at 13240 Gratiot, Detroit, Michi-gan, copies of the attached notice marked "Appendix." 18i7 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions, and recommended Order herein shall, as provided in Sec 102 48of the Rules and Regulations, be adopted by the Board and become itsfindings conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes18 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "Copies of said notice, on forms provided by the RegionalDirector forRegion 7, after being duly signed byRespondent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are custom-arily posted Reasonable steps shall be taken by Respondentto insure that said notices are not altered, defaced, or cov-ered by any other material.IT IS FURTHER ORDERED that the complaint be, and it herebyis,dismissed insofar as it alleges violations of the Act notspecifically found herein.APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentAfter a trial in which all parties had the opportunity topresent their evidence, it has been found that we violatedthe law and we have been ordered to post this notice aboutwhat we are committed to do.We assure our employees that:The National Labor Relations Act gives all employeesthese rights:To form, join or help unions;To bargain as a group through a representative oftheir own choosing;To act together for collective bargaining or othermutual aid or protection;To refuse to do any of these things.WE WILL NOT do anything that interferes with theserights.WE WILL immediately offer to reinstate Judi Pranion,Mary Ballew, Barbara A. Hardy, M. Kay Williams,Kathy Braun and Joy Brown to their former jobs, with-out prejudice to their seniority and other privileges;and will pay to them any money lost as a result of theirdischarge and/or our refusal to reinstate them, withinterest at 6 percent per annum.WE WILL NOT discourage membership in Local 705,Hotel, Motel and Restaurant Employees Union, AFL-CIO, or any other union, by discharging or otherwisediscriminating against any employees because of theirunion and/or concerted activities.WE WILL NOT in any other manner interfere with, re-strain or coerce our employees in the exercise of theirrights to engage in, or to refrain from engaging in, anyor all of the activities specified in Section 7 of the Act,except to the extent that such rights may be affected byan agreement requiring membership in a labor organi-zation as a condition of employment, as authorized in 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 8(a)(3) of the Act,as modified by the Labor-This is an official notice and must not be defaced byManagement Reporting and Disclosure Act of 1959.anyone.DatedByThis notice must remain posted for 60 consecutive daysSAM AND MARGARET Fooos,from the date of posting and must not be altered,defaced,INC d/b/a CLOCK RESTAURANTor covered by any other material. Any questions concerningNo SEVENTEENthis notice or compliance with its provisions may be direct-(Employer)ed to the Board'sOffice,500 Book Building,1249 Washing-tonBoulevard,Detroit,Michigan 48226, Telephone313-226-3200.(Representative)(Title)